Citation Nr: 0607248	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss from an initial grant of service connection.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling, from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

With regard to the matter of the veteran's entitlement to an 
increased rating for tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) reversed a Board decision 
which had concluded that no more than a single 10-percent 
disability evaluation could be assigned for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  Smith v. Nicholson, 19 Vet. App. 63, 78 (2005).  
VA disagrees with the Court's decision, and is seeking to 
have the decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned, the Secretary of 
VA has imposed a stay at the Board on the adjudication of 
tinnitus claims affected by Smith.  The specific claims 
affected by the stay include all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003 
and a disability rating for tinnitus of greater than 10 
percent is sought.  As the veteran's tinnitus claim meets 
these criteria, it is subject to the stay.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of stayed cases, such as the veteran's, will be 
resumed.


FINDING OF FACT

The veteran's hearing is at Level I in both ears.




CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII 
(Diagnostic Code 6100) and § 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period beginning with the 
filing of the claim must be considered; a determination must 
also be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The record does not support the assignment of staged ratings 
for service-connected bilateral hearing loss during the 
period in question.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2005).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 4.85 
and Tables VI, VIA, and VII (Diagnostic Code 6100) (2005).  
Section 4.86 provides an alternative rating method which may 
be used for certain defined "exceptional patterns of hearing 
impairment."

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

The veteran has appealed the initial rating assigned for 
bilateral hearing loss.  Service connection for bilateral 
hearing loss was initially granted with a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective April 25, 2000.  See May 2002 rating decision.  The 
veteran filed a claim for an increased (compensable) rating 
in August 2002.

VA C&P audio examinations were performed in January 2001, 
June 2002 and September 2005.  In January 2001, the veteran's 
pure tone decibel threshold average in the right ear was 29; 
his speech discrimination score was 96 percent.  His left ear 
pure tone decibel threshold average was 28; speech 
discrimination was 96 percent.  Under Table VI, 38 C.F.R. 
§ 4.85 (2005), these results correspond to Level I for both 
ears.  The applicable percentage rating is zero under Table 
VII, 38 C.F.R. § 4.85 (2005).  

In June 2002, the veteran's pure tone decibel threshold 
average in the right ear was 52.5; his speech discrimination 
score was 86 percent.  His left ear pure tone decibel 
threshold average was 48.75; speech discrimination was 68 
percent.  The audiologist noted that there was no physical or 
medical explanation this difference in hearing acuity.  Under 
Table VI, 38 C.F.R. § 4.85 (2005), these results correspond 
to Level II for the right ear and Level IV for the left.  The 
applicable percentage rating remains zero under Table VII, 
38 C.F.R. § 4.85 (2005).  


During the September 2005 VA C&P audio examination, the 
veteran's pure tone decibel threshold average in the right 
ear was 28; his speech discrimination score was 62 percent.  
His left ear pure tone decibel threshold average was 29; 
speech discrimination was 56 percent.  The VA examiner noted 
that the results of the June 2002 examination are highly 
inconsistent with all previous examinations and the current 
test results.  The examiner also noted that while the pure 
tone thresholds of the September 2005 exam appear to be 
reliable, speech discrimination scores appear to be highly 
unreliable and cannot be used for rating purposes.  The 
examiner explained that the number of errors made is 
inconsistent with the degree of peripheral hearing loss as 
measured by pure tones, and the pattern of errors is 
inconsistent with the high frequency hearing loss indicated 
by both pure tone thresholds and otoacoustic emissions.  As 
the VA examiner has indicated that speech discrimination 
scores are inconsistent, an evaluation of hearing impairment 
based only on Puretone Threshold Average has been conducted 
under Table VIA.  The results of the September 2005 
examination correspond to Level I for both ears.  The 
applicable percentage rating is, once again, zero under Table 
VII, 38 C.F.R. § 4.85 (2005).  

The Board has also considered whether "exceptional patterns 
of hearing impairment" are indicated in this case.  
Consideration under 38 C.F.R. § 4.86(a) is not warranted, 
however, because none of the audiological test results show 
pure tone thresholds of 55 decibels or higher at each of the 
frequencies of 1000, 2000, 3000 and 4000, with each ear 
evaluated separately.  Nor is consideration under 38 C.F.R. 
§ 4.86(b) warranted, as neither the right or left ear 
displayed pure tone thresholds of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, with each ear 
evaluated separately, during any exam.

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran's appeal originates from a May 2002 rating 
decision which granted service connection for bilateral 
hearing loss.  The issue was remanded in December 2003 in 
order to effect compliance with the duties to notify and 
assist.  Specifically, the Board determined that further 
evidentiary development was needed in the form of obtaining 
an appropriate VA examination and additional treatment 
records.

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claim.  See March 
2004 RO letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the evaluation of his 
hearing loss disability until after the rating decision that 
is the subject of this appeal.  As the claim for service 
connection was substantiated, VA had no further notification 
duty concerning that claim, and the filing of a notice of 
disagreement concerning the initial rating did not trigger 
additional section 5103(a) duties.  See Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506), slip op. at 22.


VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical records and VA and private treatment records 
have been associated with the claims file, and the veteran 
was afforded multiple VA examinations in connection with his 
claim.  In addition, the RO attempted to obtain treatment 
records from the veteran's service in the Air Force National 
Guard.  In an April 2005 statement, however, the veteran 
informed the RO that he had never been accepted into the 
National Guard, although he did undergo an enlistment 
examination in October 1999.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


